—Order, Supreme Court, New York County (Martin Schoenféld, J.), entered April 10, 2002, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Decedent tenant was murdered during business hours on the 19th floor of defendants’ commercial building. Although plaintiff seeks to hold defendants accountable for this tragic occurrence on a lax premises security theory, there were no witnesses to the crime and there is no evidence as to the identity of decedent’s assailant and, accordingly, no evidence that any failure by defendants to provide adequate premises security was causally related to decedent’s demise. Concur — Buckley, P.J., Tom, Sullivan and Marlow, JJ.